UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 12, 2010 Compuware Corporation (Exact Name of Registrant as Specified in its Charter) Commission File Number: 000-20900 Michigan (State or other jurisdiction of incorporation or organization) 38-2007430 (I.R.S. Employer Identification No.) One Campus Martius, Detroit, Michigan (Address of Principal Executive Offices) 48226-5099 (Zip Code) (Registrant’s telephone number, including area code): (313) 227-7300 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written Communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02:Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On March 12, 2010, the Board of Directors of Compuware Corporation (“Compuware”), in accordance with Compuware’s bylaws, expanded its size by one seat and appointed Robert C. Paulto the Compuware Board of Directors.Such appointment shall become effective April 1, 2010. Mr. Paul, age 47, has served as President and Chief Operating Officer of Compuware since April 2008.Prior to that time, Mr. Paul was President and Chief Operating Officer of Compuware Covisint since its acquisition by Compuware in March 2004.Mr. Paul had spent nearly three years at Covisint prior to the acquisition.A copy of the press release is furnished with the Report as Exhibit 99.1. Also effective April 1, 2010, W. James Prowse will no longer serve as a member of the Nominating/Governance Committee of the Compuware Board of Directors.Mr. Prowse will remain a member of the Board of Directors. Item 9.01. Financial Statements and Exhibits. (c) Exhibits. Press Release, dated March 17, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMPUWARE CORPORATION Date:March 17, 2010 By: /s/ Laura L. Fournier Laura L. Fournier Senior Vice President Chief Financial Officer INDEX OF EXHIBITS Exhibit No. Description Press Release, dated March 17, 2010.
